Case 1:19-cr-20726-JEM Document 39 Entered on FLSD Docket 03/23/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-20726-CR-MARTINEZ


  UNITED STATES OF AMERICA

  vs.

  LENNYS RANGEL,

                 Defendant.
                                       /

                         MOTION FOR REDUCTION OF SENTENCE
                             PURSUANT TO U.S.S.G. § 5K1.1

         Pursuant to United States Sentencing Guideline Section 5K1.1 and Title 18, United States

  Code, Section 3553(e), the United States of America, by and through the undersigned Assistant

  United States Attorney, hereby moves for a downward departure from Lennys Rangel’s advisory

  sentencing range under the United States Sentencing Guidelines, in order to reflect her substantial

  assistance in the prosecution of others. In support of this motion, the Government states the

  following:

         1.      On August 11, 2020, the defendant pled guilty to one count of conspiracy to commit

  an offense, in violation of Title 18, United States Code, Section 371.

         2.      The defendant has provided substantial assistance to the government in the

  investigation and prosecution of others who have committed crimes against the United States.

         3.      At the sentencing hearing scheduled for March 23, 2021, the United States will

  provide the Court with further information regarding the nature and quality of the defendant’s

  cooperation and make a specific recommendation regarding an appropriate sentence reduction.
Case 1:19-cr-20726-JEM Document 39 Entered on FLSD Docket 03/23/2021 Page 2 of 3




         WHEREFORE, the United States respectfully requests this Honorable Court to grant this

  motion for reduction of sentence pursuant to United States Sentencing Guideline 5K1.1, following

  a hearing on this matter.



                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY


                                      By:     s/Michael N. Berger       _______________
                                              MICHAEL N. BERGER
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Court No. A5501557
                                              99 NE 4th Street
                                              Miami, Florida 33132
                                              Tel: 305-961-9445
                                              E-mail: Michael.berger2@usdoj.gov




                                                 2
Case 1:19-cr-20726-JEM Document 39 Entered on FLSD Docket 03/23/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed with the Court's CM/ECF system on March 23, 2021:



                                     By:     /s/ Michael N. Berger
                                            Assistant United States Attorney




                                               3
